THEATTORNEY                GENERAL
                                 OF     TEXAS
                                Awsm     11. TEXAS

   WI&      WILSON
AlTORNEY       GENE-                 June 27, 1960

           Honorable Joe Resweber           Opinion NO. W-869
           County Attorney
           Harris County                    Re:      What political subdi-
           Harris County Courthouse                  vision or agency of the
           Houston 2, Texas                          State Is liable for the
                                                     cost of an election on
                                                     the question of the cre-
                                                     ation of a Junior College
                                                     District, and related
           Dear Mr. Resweber:                        questions.
                Your recent request for an opinion from this office
           reads as follows:
                     "The Commissioners Court of Harris County,
                in accordance with the rovlsions of Sets. 17,
                18, 19 and 20 of Art. 2t;  15h of Vernon's Ann.
                Clv. Statutes,   has ordered an election to be
                held throughout the area of five Independent
                School Districts on May 31, 1960, to determine
                whether or not there shall be created a Union
                Junior College District; the election of a
                Board of Seven Trustees for such district, and
                whether a ax should be levied and collected
                for the sup ko .rt PnA maintenance of such Union Jun-
                ior College District.. Inasmuch as the provisions
                of Art. 2dlbh cited above contain no specific
                directive as to who shall bear the expense of
                the election, we have been requested to secure
                the opinion of the Attorney General, as soon
                as possible on the following questions:
                      "1. What political subdivision or agency
                 of the State Is liable for the costs of such
                 election?
                     "2. What Is the effect of an election
                petition for a Union Junior College District
                presented to and passed on by only the County
                Board of Education of Harris County when a
                part of one of the school districts encompass-
                ed by the proposed Union Junior College lies
Honorable Joe Resweber, page 2 (W-869)


      outside Harris County and within the bound-
      aries of another county?"
Section 17, Article 2815h, Vernon's Civil Statutes, pro-
vides in part as follows:
           "Sec. 17.    Two or more contiguous lnde-
      pendent school districts or two or more con-
      tiguous common school districts, or a combi-
      nation composed of one or more Independent
      school districts, with one or more common
      school districts of contiguous territory, hav-
      ing a combined taxable wealth of not less than
      $9,500,000.00 and having a scholastic popu-
      lation of not less than 7,000 the next preced-
      ing school year, and not less than 400 students
      In the last four years in the classified high
      schools of said district, may, by vote of the
      qualified voters of the said territory, estab-
      lish and maintain   a Union Junior College. . . .)l
     School Districts are quasi-public or municipal cor-
porations that derive their powers by delegation from
the State. Independent School District of City of El
Paso v. Central Education Agency, 247 S W 2d 597    The
Legislature, by providing that two or more school'dls-
tricts may by vote establish a Union Junior College. was
not just outlining certain areas that mightform Junior
College Districts. It was granting these "state entities"
the authority and the right to establish them for the
benefit of the school districts and thelr school systems.
     Section 18, Article 2815h, Vernon's Civil Statutes,
provides in essence, that whenever it is proposed to es-
tablish a Union Junior College, a petition praying for an
election must be presented, signed by ten percent of the
qualified taxpaying voters of each of the school districts
within the proposed territory. This contemplates that each
such district, as a district, Is required to take specific
steps, not by the existing school boards, but by the quali-
fled taxpaylng voters of each of the districts within the
territory of the proposed Union Junior College.
     In Attorney General's Opinion No. 0-7187 (1946), it
was held that the expense of a special election to determine
.   .




        Honorable Joe Resweber, page 3 (w-869)


        whether or not a school district shall be annexed to a
        Junior College District should be paid by the district
        In which the election Is held. The opinion seemsto in-
        dicate that this Is an e~lectlonin connection with or ln-
        cidental to a school district election and should be paid
        by the district in accordance with Article 2746b, Vernon's
        Civil Statutes. This Article provides:
                  "All expenses Incurred in connection with
             or Incidental to any school district election
             in connected with the public school within such
             school district shall be paid out of the avall-
             able maintenance fund belonging to such district
             for the fiscal year during which such election
             is held, or out of funds accruing to said dls-
             trlct for the next ensuing fiscal year; pro-
             vided, however, that the payment of any such ex-
             penses out of the funds accrued or to accrue to
             such school district for the fiscal year after
             the year In which such election Is held shall be
             authorized by the county superintendent prior to
             the holding of such election. Acts 1935, 44th
             Leg., P. 135, ch. 55, 8 3."
             We think the same reasoning would analy to the elec-
        tion here Involved, even though the method of calling the
        election may differ. In annexation to Junior College
        Districts, the County Board of Education or the Commls-
        sioners Court calls the election after a petition signed
        by five percent of the property taxpaying voters has been
        presented to them. (Article 281511,Sec. 21). In the elec-
        tion here involved, the Commissioners Court calls the elec-
        tion.
             Past Attorneys General Opinions seem to Indicate that
        It does not matter who calls the election. If It Involves
        a school district, they must bear the expense even though
        it is a special election. Opinions numbered O-6683 (1945),
        0-718 (Ig46), O-4919 (1942), 0-1323 (1939) and 0-623
        (19397 hold that even though the County Judge calls the elec-
        tion, the school districts involved must bear the expense
        according to Article 2746b, Vernon's Civil Statutes.
             We are therefore of the opinion that in answer to your
        first questlon, the Independent School Districts of
                                                               .   *




Honorable Joe Resweber, page 4 (w-869)


Channelview, Deer Park, Galena Park, LaPorte and Pasadena
must pay the expense of such election In accordance with
Article 274613of Vernon's Civil Statutes.
     We are cognizant of Opinion No. O-4170 (1941), which
holds that Bexar County must pay the expense 'of holding
the election to determine whether a Junior College Dls-
trict of Bexar County shall be created. This opinion
involved Bexar County as a whole. It Is reasoned that
this was a called special election, therefore, the county
should pay the expenses under Article 2943 (now Article
3.08, Election Code) and Article 2996 (now Article 7.12
Election Code). There were no school districts Involved.
This holding was correct and does not conflict with the
result reached here.
     Your second question again stated is:
          "2. What Is the effect of an election
     petition for a Union Junior College District
     presented to and passed on by only the County
     Board of Education of Harris County when a
     part of one of the school districts encompas-
     sed by the proposed Union Junior College lies
     outside Harris County and within the boundaries
     of another county?
     Section 18, Article 2815h, Vernon's Civil Statutes pro-
vides:
                 In case of a Union Junior College
     Dlstrlct'the petition shall be signed by not
     fewer than ten percent of the qualified tax-
     paying voters of each of the school districts
     within the territory of the proposed Union
     Junior College District and shall be present-
     ed to the County Board of Education or 3oards
     of Education of their respective counties if
     the territory encompasses more than one county.
     In case there is no County Board of Education,
     the petition shall be presented to the Commis-
     sioners Court or Commissioners Courts of the
     county or counties Involved. . . . It shall
     thereupon become the duty of the Board or
     Boards, or the Commissioners Court or Courts
Honorable Joe Resweber, page 5 (w-869)


     80 oetitloned to pass upon the legality of
     the p:titlon and the enulneness of the same.
     . . . (Emphasis ours7 .
     The Independent School Districts of Channelview,
Deer Park, Galena Park, LaPorte and Pasadena have oetl-
tloned the County Board of Education of Harris County
for the establishment of a Union Junior College. The
Board passed upon the legality and genuineness of same
and forwarded the petition to the State Board of Educa-
tion in accordance with the statutes.
     Your questlon, in effect, concerns the legal suffi-
ciency of the petition inasmuch as part of the LaPorte
School District lies In Chambers County and no petition
was filed In said county.
     We are of the opinion that the presentation of the
petition only to the Board of Education in Harris County
was sufficient. There are approximately 5,250 acres of
submerged land in Galveston Bay that are In Chambers
County and the school district of LaPorbe. All of this
acreage in Chambers County is covered with water except
for an Island near the ship channel. This Island was
built by dredging the channel and the entire area is un-
inhabited. The school district does not tax any property
in Chambers County. Even though the island is above the
surface, there Is no property on the island that is taxed
and no real estate on the Island that Is taxed.
     The LaPorte School District is now and has always
been under the supervision and control of the Harris
County Board of Education. Chambers County has never ex-
ercised any authority over this school district.
     The situation here is unique. Although the statute
clearly states that If the territory encompasses more than
one county, the petition shall be presented to each county
board, we feel that this Is unnecessary in the situation
here. There will be no election held in Chambers County.
There Is no property in Chambers County that is taxed by
the school district and there are no citizens of Chambers
County attending the public schools of LaPorte. Because
of this, Chambers County will not be affected at this time.
Honorable Joe Resweber, page 6 (W-869)


This county would be uninterested and would lack the in-
formation necessary to determine the legality and genulne-
ness of the petition if it were presented to it. The law
does not contemplate doing a useless thing.
     For these reasons, the petition presented only to the
Board of Education in Harris County will suffice.

                         SUMMARY
         In an election by school districts to
         determine whether a Union Junior College
         shall be established, the expense of
         such election shall be paid by the school
         districts in accordance with Article 2746b,
         Vernon's Civil Statutes.
         Under the facts as herein set forth, a
         petition to form a Union Junior College
         District presented only to the Harris
         County Board of Education is sufficient,
         even though part of one of the forming
         school districts is within another county.

                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas



JMF:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman

John Reeves
Mary K. Wall
B. OH. Tlmmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore